 Case 5:19-cv-01057-RGK-SHK Document 1 Filed 06/08/19 Page 1 of 7 Page ID #:1



 1   PREVIN A. WICK (State Bar No. 216167)
     PrevinEsq@gmail.com
 2   WICK LEGAL GROUP
     900 N. Broadway #218
 3   Los Angeles, CA 90012
     Telephone: (213) 265-7996
 4   Facsimile: (248) 353-4840
 5   Of Counsel to:
     CREDIT REPAIR LAWYERS OF AMERICA
 6   22142 West Nine Mile Road
     Southfield, MI 48033
 7   Telephone: (248) 353-2882
     Facsimile: (248) 353-4840
 8
     Attorneys for Plaintiff,
 9   MISAEL TORRES, JR.
10
                              UNITED STATES DISTRICT COURT
11
           CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
12
13
     MISAEL TORRES, JR.,                     Case No: 5:19-cv-1057
14
                 Plaintiff,
15                                           COMPLAINT AND JURY DEMAND
           vs.
16
     EQUIFAX INFORMATION
17   SERVICES, LLC, a foreign limited
     liability company; and CARMAX
18   BUSINESS SERVICES, LLC dba
     CARMAX AUTO FINANCE, a
19   foreign limited liability company,
20               Defendants.
21        NOW COMES THE PLAINTIFF, MISAEL TORRES, JR., BY AND

22 THROUGH COUNSEL, and for his Complaint against the Defendants, pleads as
23 follows:
24                                    JURISDICTION

25        1.       Jurisdiction of this court arises under 15 U.S.C. §1681p.

26        2.       This is an action brought by a consumer for violation of the Fair Credit

27 Reporting Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).
28 ///
                                              1
                                COMPLAINT AND JURY DEMAND
 Case 5:19-cv-01057-RGK-SHK Document 1 Filed 06/08/19 Page 2 of 7 Page ID #:2



 1                                           VENUE
 2        3.         The transactions and occurrences which give rise to this action
 3 occurred in the City of Bloomington, San Bernardino County, California.
 4        4.         Venue is proper in the Central District of California, Eastern Division.
 5                                          PARTIES
 6        5.         Plaintiff is a natural person residing in City of Bloomington, San
 7 Bernardino County, California.
 8        6.         The Defendants to this lawsuit are:
 9              a. Equifax Information Services, LLC (“Equifax”) is a foreign limited
10                 liability company that conducts business in the State of California; and
11              b. Carmax Business Services, LLC dba Carmax Auto Finance (“Carmax”)
12                 is a foreign limited liability company that conducts business in the State
13                 of California.
14                                  GENERAL ALLEGATIONS
15        7.         Carmax is inaccurately reporting its tradeline (“Errant Tradeline”) with
16 an erroneous monthly payment amount of $619.00 on Plaintiff’s Equifax credit
17 disclosure.
18        8.         The account reflected by the Errant Tradeline is paid and closed with a
19 zero balance. Plaintiff no longer has an obligation to make monthly payments to
20 Carmax.
21        9.         The Errant Tradeline should be reported with the monthly payment
22 amount of $0.00.
23        10.        On February 16, 2019, Plaintiff obtained his Equifax credit disclosure
24 and noticed the Errant Tradeline inaccurately reporting with an erroneous monthly
25 payment amount of $619.00.
26        11.        On or about March 22, 2019, Plaintiff submitted a letter to Equifax,
27 disputing the Errant Tradeline.
28

                                                 2
                                    COMPLAINT AND JURY DEMAND
 Case 5:19-cv-01057-RGK-SHK Document 1 Filed 06/08/19 Page 3 of 7 Page ID #:3



 1         12.      In his dispute letter, Plaintiff explained that the account reflected by
 2 the Errant Tradeline is paid and closed with a zero balance. He no longer has an
 3 obligation to make monthly payments to Carmax. Plaintiff asked Equifax to report the
 4 Errant Tradeline with the monthly payment amount of $0.00.
 5         13.      Equifax forwarded Plaintiff’s consumer dispute to Carmax.
 6         14.      Carmax received Plaintiff’s consumer dispute from Equifax.
 7         15.      Carmax did not consult the Credit Reporting Resource Guide as part of
 8 its investigation of Plaintiff’s dispute.
 9         16.      In response to Plaintiff’s dispute, Carmax verified to Equifax that its
10 reporting of its Errant Tradeline was accurate.
11         17.      On or about April 20, 2019, Plaintiff received Equifax’s investigation
12 results, which showed that Equifax and Carmax failed or refused to report the Errant
13 Tradeline with the monthly payment amount of $0.00.
14         18.      On April 29, 2019, Plaintiff obtained his Equifax credit disclosure,
15 which showed that Equifax and Carmax continued to report the Errant Tradeline with
16 an erroneous monthly payment amount of $619.00.
17         19.      As a direct and proximate cause of the Defendants’ negligent and/or
18 willful failure to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.,
19 Plaintiff has suffered credit and emotional damages. Plaintiff has also experienced
20 undue stress and anxiety due to Defendants’ failure to correct the errors in his credit file
21 or improve his financial situation by obtaining new or more favorable credit terms as a
22 result of the Defendants’ violations of the FCRA.
23                               FIRST CAUSE OF ACTION
24    NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
25                                         CARMAX
26         20.       Plaintiff realleges the above paragraphs as if recited verbatim.
27
28

                                                 3
                                COMPLAINT AND JURY DEMAND
 Case 5:19-cv-01057-RGK-SHK Document 1 Filed 06/08/19 Page 4 of 7 Page ID #:4



 1         21.       After being informed by Equifax of Plaintiff’s consumer dispute of the
 2 monthly payment amount, Carmax negligently failed to conduct a proper investigation
 3 of Plaintiff’s dispute as required by 15 USC 1681s-2(b).
 4         22.       Carmax negligently failed to review all relevant information available
 5 to it and provided by Equifax in conducting its reinvestigation as required by 15 USC
 6 1681s-2(b). Specifically, it failed to direct Equifax to report the Errant Tradeline with
 7 the monthly payment amount of $0.00.
 8         23.       The Errant Tradeline is inaccurate and creating a misleading
 9 impression on Plaintiff’s consumer credit file with Equifax to which it is reporting
10 such tradeline.
11         24.       As a direct and proximate cause of Carmax’s negligent failure to
12 perform its duties under the FCRA, Plaintiff has suffered damages, mental anguish,
13 suffering, humiliation, and embarrassment.
14         25.       Carmax is liable to Plaintiff by reason of its violations of the FCRA in
15 an amount to be determined by the trier fact together with reasonable attorneys’ fees
16 pursuant to 15 USC 1681o.
17         26.       Plaintiff has a private right of action to assert claims against Carmax
18 arising under 15 USC 1681s-2(b).
19         WHEREFORE, PLAINTIFF PRAYS that this court grant him a judgment
20 against the Defendant Carmax for damages, costs, interest, and attorneys’ fees.
21                              SECOND CAUSE OF ACTION
22      WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
23                                           CARMAX
24         27.       Plaintiff realleges the above paragraphs as if recited verbatim.
25         28.       After being informed by Equifax that Plaintiff disputed the accuracy of
26 the information it was providing, Carmax willfully failed to conduct a proper
27 reinvestigation of Plaintiff’s dispute.
28

                                                 4
                                COMPLAINT AND JURY DEMAND
 Case 5:19-cv-01057-RGK-SHK Document 1 Filed 06/08/19 Page 5 of 7 Page ID #:5



 1         29.      Carmax willfully failed to review all relevant information available to
 2 it and provided by Equifax as required by 15 USC 1681s-2(b).
 3         30.      As a direct and proximate cause of Carmax’s willful failure to perform
 4 its duties under the FCRA, Plaintiff has suffered damages, mental anguish, suffering,
 5 humiliation, and embarrassment.
 6         31.      Carmax is liable to Plaintiff for either statutory damages or actual
 7 damages he has sustained by reason of its violations of the FCRA in an amount to be
 8 determined by the trier fact, together with an award of punitive damages in the amount
 9 to be determined by the trier of fact, as well as for reasonable attorneys’ fees that he
10 may recover pursuant to 15 USC 1681n.
11         WHEREFORE, PLAINTIFF PRAYS that this court grant him a judgment
12 against the Defendant Carmax for the greater of statutory or actual damages, plus
13 punitive damages, along with costs, interest, and attorneys’ fees.
14                               THIRD CAUSE OF ACTION
15      NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
16                                       BY EQUIFAX
17         32.      Plaintiff realleges the above paragraphs as if recited verbatim.
18         33.      Defendant Equifax prepared, compiled, issued, assembled, transferred,
19 published, and otherwise produced consumer reports regarding Plaintiff as that term is
20 defined in 15 USC 1681a.
21         34.      Such reports contained information about Plaintiff that was false,
22 misleading, and inaccurate.
23         35.      Equifax negligently failed to maintain and/or follow reasonable
24 procedures to assure maximum possible accuracy of the information it reported to one
25 or more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
26         36.       After receiving Plaintiff’s consumer dispute to the Errant Tradeline,
27 Equifax negligently failed to conduct a reasonable reinvestigation as required by 15
28 U.S.C. 1681i.

                                                5
                               COMPLAINT AND JURY DEMAND
 Case 5:19-cv-01057-RGK-SHK Document 1 Filed 06/08/19 Page 6 of 7 Page ID #:6



 1          37.     As a direct and proximate cause of Equifax’s negligent failure to
 2 perform its duties under the FCRA, Plaintiff has suffered actual damages, mental
 3 anguish and suffering, humiliation, and embarrassment.
 4          38.     Equifax is liable to Plaintiff by reason of its violation of the FCRA in an
 5 amount to be determined by the trier fact together with his reasonable attorneys’ fees
 6 pursuant to 15 USC 1681o.
 7           WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment
 8 against Equifax for actual damages, costs, interest, and attorneys’ fees.
 9                             FOURTH CAUSE OF ACTION
10        WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
11                                       BY EQUIFAX
12          39.     Plaintiff realleges the above paragraphs as if recited verbatim.
13          40.     Defendant Equifax prepared, compiled, issued, assembled, transferred,
14 published, and otherwise produced consumer reports regarding Plaintiff as that term is
15 defined in 15 USC 1681a.
16          41.     Such reports contained information about Plaintiff that was false,
17 misleading, and inaccurate.
18          42.     Equifax willfully failed to maintain and/or follow reasonable procedures
19 to assure maximum possible accuracy of the information that it reported to one or more
20 third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
21          43.     After receiving Plaintiff’s consumer dispute to the Errant Tradeline,
22 Equifax willfully failed to conduct a reasonable reinvestigation as required by 15 U.S.C.
23 1681i.
24          44.     As a direct and proximate cause of Equifax’s willful failure to perform
25 its duties under the FCRA, Plaintiff has suffered actual damages, mental anguish and
26 suffering, humiliation, and embarrassment.
27
28

                                                6
                               COMPLAINT AND JURY DEMAND
Case 5:19-cv-01057-RGK-SHK Document 1 Filed 06/08/19 Page 7 of 7 Page ID #:7



 1        45.      Equifax is liable to Plaintiff by reason of its violations of the FCRA in
 2 an amount to be determined by the trier of fact together with his reasonable attorneys’
 3 fees pursuant to 15 USC 1681n.
 4        WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment
 5 against Defendant Equifax for the greater of statutory or actual damages, plus punitive
 6 damages along with costs, interest, and reasonable attorneys’ fees.
 7                                    JURY DEMAND
 8        Plaintiff hereby demands a trial by Jury.
 9 DATED: June 8, 2019
10
11                                            By: /s/ Previn A. Wick
12                                            Previn A. Wick
                                              Attorneys for Plaintiff,
13                                            MISAEL TORRES, JR.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               7
                              COMPLAINT AND JURY DEMAND
